Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered March 25, 1999, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence warranted the conclusion that defendant, who drove the other perpetrators to the scene of the robbery in a van bearing a false license plate covering its actual plate, after picking them up when they emerged from a car belonging to an escaped prisoner, remained in his vehicle with the engine running during its commission, drove the others from the scene, and sped off after the police apprehended two of the perpetrators, was a willing participant in the robbery (see, People v Bido, 235 AD2d 288, lv denied 89 NY2d 1009). Defendant’s testimony, offering an innocent explanation of these events, was implausible and was contradicted by the credible testimony of several witnesses.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.